

117 HR 4790 IH: Service Member SCOTUS Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4790IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Gohmert (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend titles 10 and 28, United States Code, to allow for certiorari review of certain cases denied relief or review by the United States Court of Appeals for the Armed Forces.1.Short titleThis Act may be cited as the Service Member SCOTUS Act of 2021.2.FindingsCongress finds the following:(1)Article III, section 1 of the Constitution of the United States establishes the Supreme Court of the United States. The Constitution states that the Supreme Court has both original and appellate jurisdictions.(2)The best-known power of the Supreme Court is judicial review, or the ability of the Court to declare a legislative or executive act in violation of the Constitution.(3)Members of the Armed Forces are typically denied certiorari review if the United States Court of Appeals for the Armed Forces refuses to grant a petition for review. Thus, the ability to seek justice with respect to the rulings of courts-martial has been stunted due to an arbitrary and capricious rule.(4)Furthermore, detainees at United States Naval Station, Guantanamo Bay, Cuba are granted unfettered discretionary access to the Supreme Court under writs of certiorari as displayed under Rasul v. Bush and Al Odah v. United States.(5)Considering the aforementioned cases and in the interest of justice and accountability, this Act modifies the Uniform Code of Military Justice and section 1259 of title 28, United States Code, to allow for certiorari review of certain cases denied relief or review by the United States Court of Appeals for the Armed Forces.3.Certiorari to the united states court of appeals for the armed forces(a)Court of appeals for the armed forces; certiorari(1)In generalSection 1259 of title 28, United States Code, is amended—(A)in paragraph (3), by inserting or denied after granted; and(B)in paragraph (4), by inserting or denied after granted.(2)Technical and conforming amendments(A)Title 10Section 867a(a) of title 10, United States Code (article 67a of the Uniform Code of Military Justice), is amended by striking The Supreme Court may not review by a writ of certiorari under this section any action of the United States Court of Appeals for the Armed Forces in refusing to grant a petition for review..(B)Time for application for writ of certiorariSection 2101(g) of title 28, United States Code, is amended to read as follows:(g)The time for application for a writ of certiorari to review a decision of the United States Court of Appeals for the Armed Forces, or the decision of a Court of Criminal Appeals that the United States Court of Appeals for the Armed Forces refuses to grant a petition to review, shall be as prescribed by rules of the Supreme Court..(b)Effective date(1)In generalSubject to paragraph (2), the amendments made by this section shall take effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act and shall apply to any petition granted or denied by the United States Court of Appeals for the Armed Forces on or after that effective date.(2)Authority to prescribe rulesThe authority of the Supreme Court to prescribe rules to carry out section 2101(g) of title 28, United States Code, as amended by subsection (a)(2)(B) of this Act, shall take effect on the date of the enactment of this Act.